Title: To Benjamin Franklin from Charles Collins, 29 March 1780
From: Collins, Charles
To: Franklin, Benjamin


Sir
Shearburg March the 29 1780
As you are the gentleman orethersed to hear and Redress the Complants of those americans who has Bin presners In England I make Bold to Rite to your honer as a Child wold to a father for I hop Sir you wold Be a father to me at this presant time. I wold Informe your honer that I was taken the 9 of September In the yer 1778 In a Contenantle Brig Resestance mounten 18 guns William Burk Capten. I was In Compasity of a mid shipman on Bord Bound with Exprest for Counde Eastin [Estaing] who Being at that tim at Rhodisland the 14 day I was put in Rhodisland preson with 9 pepole with me the 22 day I was taken out on Bord the Culloden an English 74 gun Ship while I was on Bord wee tuck Sevrel Verseles and one the Brig Standley Mr. degrass Capten. In Sight of the french fleet I was on Bord till wee arive at milford haven and the 15 Day of december wee was put on Shore In pembrock prison wile I was on Bord I was used very Barbrosly and always Intisening me to Enter But I Refused after Being In preson 12 months and 6 day I and 20 americans Brok out of preson tuck a Small Sloop 7 mile up the Rever past By Sevrel firgets and tenders and Came Safe to france after Being at Sea 3 days without water or pervisens and as ther Being no Contenantle Ship as I Cold go on Bord of for I had not money to last me to aney plase ware thear was aney for I had no more then what I Sold the prise for I thought proper to go on Bord the Black prences Cuter I wold Be glad to Informe your honer of my transaxanes But I have not time when I Came to france I had no Clothes I hope your honer will Be Pleased to let me have a little money for what little I had I Bought Clothes with and if your honer Shold Command me to go on Bord of a Contenantle Ship I am at your Sarves. The Black prences is holed up and I am partley agred to go with Capten Wile In another Cuter of 20 guns at Shearburge In Compasity of thir leutanent. Sir I am your most obedant humble Sarvent
Charles Collins
To the Right honoreble Docter fraclen 
Addressed [in another hand]: To / His Excellency Doctor Franklin / at Paris
Notation: Collins Charles March 29. 1780.
